Citation Nr: 1709355	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to service connection for residuals of a kidney removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to April 1984.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied service connection for residuals of a kidney removal.  Jurisdiction of this case is with the VA RO in Reno, Nevada.

In May 2012, the Veteran testified during a hearing at the Las Vegas RO (who had jurisdiction over Reno-based cases for hearing purposes) before the undersigned.  A transcript of the hearing is of record.

In July 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The weight of the medical and other evidence of record is against a finding that the Veteran has residuals of a kidney removal that had its onset in service or are otherwise related to a disease or injury during his military service.   Additionally, renal cell carcinoma (RCC) was not manifest to a compensable degree within one year of his discharge from active service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a kidney removal have not been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duty to Notify and Assist

In a letter dated in January 2010, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

The Veteran underwent VA examination in July 2012 and the examination report is of record.  

The July 2012 VA opinion is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (Veteran's Court or Court) held that 38 C.F.R. 3.103 (c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  As a result of testimony offered during the hearing, the record was held open for an additional 30 days to allow the Veteran time to submit additional evidence to support his claim.  See Board hearing transcript at page 9.  No additional evidence was received.

There was substantial compliance with the Board's January 2014 remand that directed that the Veteran be notified that VA did not have a nexus opinion from a private physician or private treatment records, including those in the 1990s, relevant to his claim regarding a right kidney disability.  In a July 2014 letter from the AOJ, the Veteran was provided with an Authorization and Consent to Release Information (VA Form 21-4142) and advised to complete it for each health care provider so that VA could obtain treatment information (7/23/14 VBMS Correspondence).  He was informed that VA was still not in the possession of a private medical opinion regarding his right kidney disability or any residuals caused by the removal of his kidney.  The Veteran did not respond to the AOJ's July 2014 letter or provide authorization for VA to obtain any relevant private treatment records.  

The Veteran underwent a VA nephrology examination in February 2016 and the examination report is of record.  VA medical records, dated to March 2016, were obtained.

In March 2017, the Veteran, through his representative, waived initial AOJ review of medical evidence added to the record after issuance of the November 2014 supplemental statement of the case (3/3/17 VBMS Correspondence).

The Board is satisfied that the duties to notify and assist have been met.

II. Facts and Analysis

Contentions

The Veteran asserts that he had kidney contusion in service for which he was hospitalized.  See May 2012 Board hearing transcript at page 2.  He believed his right kidney was injured.  Id. at 2, 9.  The Veteran was hospitalized and had a catheter in for three or four days to drain blood.  Id.  His kidney disability was identified six or seven years after his separation from active service.  Id.  The same kidney injured in service was diagnosed with a malignant tumor and removed.  Id. at 3.  No doctor provided an opinion that the carcinoma was related to the Veteran's contusion.  Id. at 4.  The Veteran knew that the same kidney that had the contusion had the cancer.  Id.  He recalled his surgeon saying that his cancer "could have" been related to his contusion in service.  Id. at 5.  The Veteran stated that he would submit a private medical opinion relating his kidney contusion in service to his right RCC.  Id. at 6, 9.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a)).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of renal pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service treatment records reveal that, on November 2, 1982, the Veteran reported right lower quadrant pain after an accident (7/17/14 VBMS STRS Medical, p. 47).  He was admitted for observation and an intravenous pyelogram was ordered.  Id. at 50.  A November 12, 1982 shows that the Veteran sustained a kidney contusion in a motor vehicle accident service.  Id. at. 49.  Records do not indicate if it was on his right or left kidney.  A genitourinary abnormality was not noted when the Veteran was examined in March 1984, prior to separation from service.  Id. at 9, 12.

Post-service, the Veteran was diagnosed with a right renal mass in 1999, according to the July 2012 VA examination report, discussed infra.

Post service medical evidence includes private urology records indicating that, in July 2007, the Veteran was diagnosed with right renal cell carcinoma (2/28/10 VBMS Medical Treatment Record Non Government Facility, pp. 16, 18).  His history of right renal contusion in service was noted.  Id. at 16.

In October 2009, the Veteran underwent a nephrectomy (2/28/10 VBMS Medical Treatment Record Non Government Facility, p. 21).  

The July 2012 examination report (7/23/12 VBMS Medical Treatment Record-Government Facility) notes the Veteran's history of involvement in a motor vehicle accident on November 12, 1982 while in Germany.  He was a restrained driver and was reportedly "T-boned" on the passenger side.  The Veteran incurred a laceration to his right arm and sustained a right kidney contusion at the time.  He was evaluated at the hospital and treated.  Reportedly, hematuria was noted as well.  He was eventually released back to regular duties and discharged from service in 1984 without further kidney issues.  

Around 1999, the Veteran was reevaluated at St. Rose Hospital for back pain with nausea and was found to have a 3 centimeter (cm) mass for which he was referred to Dr. K., a urologist.  Tests were performed and treatment options were discussed, including nephrectomy at the time.  A decision was made to undergo watchful waiting.  Close followup was maintained.  On follow-up evaluation in 2007, the Veteran was referred to a urologist again after the mass was noted to increase in size.  Both computer tomography (CT) and ultrasound were performed and were thought to be suspicious for renal cell carcinoma.  Specifically, a May 3, 2007 renal ultrasound included an impression of a suspicious mass located within the right kidney.  A magnetic resonance image (MRI) performed on June 19, 2007 showed a 4.1 cm well circumscribed mass within the midpole of the right kidney consistent with a hypernephroma (RCC).  There was no definite tumor thrombosis or metastases in the abdomen noted.  After seeking a second opinion in 2009, the Veteran underwent a right nephrectomy in October 2009.  Biopsy revealed a 4.4 cm papillary RCC Type 2.  No metastases were noted.  The Veteran was currently stable and followed by his private physician and urologist for this disability.

The physician-examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran had residuals of a kidney removal related to his active military service.  The examiner explained that the exact cause for RCC is unknown.  However, the examiner observed that the following may increase one's risk of kidney cancer: dialysis treatment, a family history of RCC, high blood pressure, horseshoe kidney, PKD (polycystic kidney disease), smoking, and Von Hippel-Lindau disease (a hereditary disease that affects blood vessels in the brain, eyes, and other body parts).  Because there is no clear cut association between kidney contusion or trauma and RCC, the Veteran's removal of the right kidney was less 1ikely than not incurred in or caused by the kidney contusion (right or left not specified) that occurred during the motor vehicle accident in service documented on November 12, 1982

In February 2016, a VA examiner opined that the Veteran's RRC was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that "literature DOES NOT support kidney contusion as a risk factor for renal cell carcinoma as the Veteran claims."  The Veteran had a history of smoking.  

The examiner observed that previous evaluations mentioned the same risk factors as at the time of current examination, and noted  that '"[s]everal things can raise your chances of getting the disease,"' such as smoking, being very overweight, taking a lot of pain medicine, like aspirin, ibuprofen, or acetaminophen, for a long time, exposure to certain dyes, asbestos, cadmium (a metal), herbicides, and solvents, some inherited conditions, especially von Hippel-Lindau disease, one's race: African American and American Indians/Alaska Natives, and women post hysterectomy.  The examiner provided medical references to support his opinion: http://www.mayoclinic.org/diseases-conditions/kidney-cancer/basics/causes/con -20024753; http://www.cancer.org/acs/groups/cid/documents/webcontent/003107-pdf.pdf

The Board recognizes the Veteran's genuine belief that his renal cell carcinoma is related to his active military service.  He is not, however, competent to render an opinion as to the etiology of his kidney disability.  See Kahana, supra.  Further, the Veteran has submitted no evidence beyond his own statements demonstrating the onset of a kidney disability during his active service. 

While renal cell carcinoma (as a malignant tumor) is among the listed chronic diseases, and a continuity of symptomatology could establish a link between that disease and service, the first report of a right renal mass is from 1999 and the first evidence of renal cell carcinoma is from approximately 2007, 15 and 23 years, respectively, after the Veteran's discharge.  Moreover, as noted previously, there is no lay evidence of continuous symptomatology for this disorder since service.  See Walker v. Shinseki, 708 F.3d at 1331.

Absent a continuity of symptoms, the Veteran would not be competent to say that a kidney disorder first demonstrated years after service was caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d at 1331.  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159 (a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The July 2012 opinion from the VA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered.

Since the VA physician-examiner's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The February 2016 examiner's opinion is entirely consistent with that of the July 2012 VA examiner's opinion.

The Veteran believes that his claimed disability is related to his active service, but this opinion is of no probative value, because he lacks the medical expertise needed to attribute his kidney disability to active military service, as opposed to the other possible causes.  The VA examiner was well qualified to assess the causes of the renal disability in the Veteran's system and provided extensive reasons for his opinions.

There is no competent and credible lay or medical opinion or evidence to refute the July 2012 VA examiner's opinion.  The weight of the probative evidence of record is against a finding that the Veteran's residuals of a kidney removal, including right renal cell carcinoma, are causally or etiologically related to any disease, injury, or incident, in service.  Consequently, service connection is not warranted. 

In sum, a clear preponderance of the evidence of record is against the Veteran's claim for residuals of a kidney removal and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a kidney removal is denied.


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


